DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 03/22/2022 has been entered and acknowledged by the Examiner.
Cancellation of claim 8 has been entered.
Claims 1-2, 4 and 9-11 are pending in the instant application.

Allowable Subject Matter
Claims 1-2, 4 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance.
	
Regarding Claims 1 and 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1 and 9, and specifically comprising the limitation of “a normal projection of a ridge line of each of the optical micro structures of the optical film on the light emitting surface of the light guide plate is wavy and the ridge line is located between two virtual straight lines of the plurality of virtual straight lines’ including the remaining limitations.
Claims 2 and 4 and 10-11 are allowable, at least, because of their dependencies on claims 1 and 9, respectively.
Examiner Note; Regarding Claim 1, Oki et al (US PG Pub. No. 2019/0369319, previously cited, discloses, at least in figure 2: a backlight module ([ 0003]), comprising a light guide plate (1, ¶ [0033]), a light source (2, ¶ [(0033]), a prism sheet (3, ¶ [0033]), a light absorbing sheet (4, ¶ [0033], last line),and an optical film (5) wherein the light guide plate(1) has a light incident surface (left end), a light emitting surface (top) connected to the light incident surface and a bottom surface opposite to the light emitting surface; the light source (2) is disposed on a side of the light incident surface of the light guide plate(1); the prism sheet (3) is overlapped with the light emitting surface of the light guide plate(1) and has a plurality of prism structures facing the light emitting surface, wherein an extending direction of the prism structures is parallel to the light incident surface of the light guide plate(1); the light absorbing sheet (4) is disposed on a side of the bottom surface of the light guide plate(1),
Oki discloses in figure 3: wherein at least one of the light emitting surface and the bottom surface of the light guide plate (1) is disposed with a plurality of micro lens structures (12) to aid in extracting light from the light guide (¶ [0038], last lines).
and the optical film (5, ¶ [0033], figure 2) is disposed between the light guide plate (1) and the light absorbing sheet (4), and has a plurality of optical micro structures facing the light absorbing sheet (4), and has a plurality of virtual straight lines (corresponding to base of the prism) wherein an included angle between a normal projection of each of the plurality of virtual straight lines on the light emitting surface of the light guide plate and the light incident surface of the light guide plate (1) is between 75 degrees and 105 degrees (it would be 90 degrees, perpendicular to the light incidence surface, as shown) .	Oki fails to disclose: a normal projection of a ridge line of each of the optical micro structures of the optical film on the light emitting surface of the light guide plate is wavy and the ridge line is located between two virtual straight lines of the plurality of virtual straight lines.
The claim restricts the horizontal undulations of the ridge to the projection of the rectangular prism base on the light guide plate; this was not found in the prior art.
For example, Yamada (US PG Pub. No. 2009/0180191) in fig. 11, shows a prism sheet with ridges that would project wavy on the light guide plate but the base would also and thus would not project two virtual straight lines.
Wang et al (US PG Pub. No. 2011/0025946) in figures 6A and 7A show prism ridges and bases that undulated horizontally and would not project two virtual straight lines, as claimed.
Also, Kweon et al (US PG Pub. No. 2014/0320784) discloses in figure 4c, a prism base that would project two virtual straight lines but the undulations of the ridges are vertical not horizontal and would project a straight line not a wavy one, as claimed.
There is no motivation to combine the optical properties of Kweon, Wang and/or Yamada as the results would not be predictable.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879